EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of January , 2009, by and between My Screen Mobile, Inc., a Delaware corporation ("Company"), and Maurizio Angelone, an individual ("Employee"). RECITALS A.Company is engaged in the business of developing and commercializing, on a global basis, technology that provides direct incentive-based advertising to mobile telephone users (the "Business"), and is seeking a Chief Executive Officer with experience in the global telecommunications industry. B.Employee has experience in the telecommunications business on a global basis. C.The parties are willing to enter into this Agreement with respect to Employee's employment and services upon the terms and conditions hereinafter set forth. AGREEMENT In consideration of the foregoing recitals and the premises herein contained, the parties agree as follows: I. TERM Subject to the provisions of Article V hereof, Company hereby employs Employee and Employee hereby accepts employment with Company for a period of three (3) years (the "Initial Term").
